Case: 18-30778      Document: 00514881681         Page: 1    Date Filed: 03/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-30778                          March 20, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CLAIMANT ID 100248748,

              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-4952


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Lightning Hockey, LP operates Tampa Bay Lightning, a professional
team that plays in the National Hockey League. For damages sustained as a
result of the Deepwater Horizon oil spill, the Court Supervised Settlement
Program (CSSP) concluded that Lightning Hockey was entitled to
compensation in accordance with the Economic and Property Damages


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30778      Document: 00514881681        Page: 2    Date Filed: 03/20/2019



                                    No. 18-30778
Settlement Agreement. 1 Lightning Hockey appeals the district court’s order
that declines to review whether its award was correctly calculated under the
Settlement Agreement. We affirm.
                                           I.
      Lightning Hockey’s claim is treated as a “Business Economic Loss” (BEL)
under the Settlement Agreement, which establishes a framework for
administering such claims. First, the Claims Administrator—who is charged
with making an initial determination of a claimant’s eligibility for an award—
calculates a claimant’s “Variable Profit” for a pre-spill and post-spill period. To
calculate the Variable Profit, “revenue must be matched with the variable
expenses incurred by a claimant in conducting its business.” In re Deepwater
Horizon, 2013 WL 10767663, at *3 (E.D. La. Dec. 24, 2013). Profits and
expenses are matched where “costs follow revenue.” In re Deepwater Horizon,
858 F.3d 298, 301 (5th Cir. 2017).
      Under the district court’s direction, the Claims Administrator developed
Policy 495 as “an appropriate protocol or policy for handling BEL claims in
which the claimant’s financial records do not match revenue with
corresponding variable expenses.” In re Deepwater Horizon, 2013 WL
10767663, at *3. Policy 495 requires the Claims Administrator to identify
unmatched claims by evaluating a claimant’s profits and losses under seven
criteria. “Consideration of whether revenues and expenses are sufficiently
matched necessarily [requires the CSSP’s accountants to exercise] an element
of professional judgment.” If the claims do not match, Policy 495 requires the
CSSP’s accountants to “adjust the claimant-submitted accounting records”




      1   BP Exploration & Production Inc., BP America Production Co., and BP p.l.c.
(collectively, BP) entered into the Settlement Agreement after the Deepwater Horizon oil
spill.
                                           2
     Case: 18-30778       Document: 00514881681          Page: 3     Date Filed: 03/20/2019



                                       No. 18-30778
using the methodologies in Policy 495 “to achieve sufficient matching as per
the orders of the Court.”
       We have explained that the methodologies in Policy 495 divide
“claimants into two categories: those engaged in construction, education,
agriculture, and professional services”—who are subject to Industry-Specific
Methodologies (ISMs), and those who are “engaged in everything else”—who
are subject to an Annual Variable Margin Methodology (AVMM). In re
Deepwater Horizon, 858 F.3d at 302. “The AVMM requires the Claims
Administrator to match all unmatched profit and loss statements.” Id. So,
“prior to calculating damages, the Claims Administrator must ensure that
costs are registered in the same month as corresponding revenue, regardless
of when those costs were incurred.” Id.
       We recently held that the four ISMs were “inconsistent with the plain
text of the Settlement Agreement.” Id. at 303–04. We reasoned that “the ISMs
[inappropriately] require the Claims Administrator to move, smooth, or
otherwise reallocate revenue in violation of the Settlement Agreement.” Id. We
approved the AVMM, on the other hand, because “[m]atching unmatched profit
and loss statements promotes” treating similarly situated claimants alike. Id.
at 303.
       In accordance with this framework, the Claims Administrator initially
determined that under the AVMM Lightning Hockey was eligible to receive
$298,947.07 2 for its BEL claim. In coming to this determination, the CSSP
accountants found that Lightning Hockey’s profits and losses triggered one of
the seven criteria, 3 and so required further matching analysis. Lightning


       2  After adding a “risk transfer premium” and “claimant accounting support” to this
figure, the total award ballooned to $902,820.15.
        3 Specifically, the accountants found that the sixth criterion was triggered because the

“variable margin percentages when compared between any two months included within the
Benchmark Year(s) and Compensation Year var[ied] by more than 50 percentage points.”
                                               3
     Case: 18-30778       Document: 00514881681         Page: 4     Date Filed: 03/20/2019



                                       No. 18-30778
Hockey requested reconsideration. The Claims Administrator granted this
request and, upon further review, concluded that three of the seven criteria
were triggered. 4 Accordingly, the Claims Administrator found that Lightning
Hockey was eligible for an award of $260,968.10—which, after factoring in a
“risk transfer premium” and “claimant accounting support,” grew to
$788,123.66.
       Lightning Hockey sought review from a CSSP Appeal Panel, which found
“no error” in the Claims Administrator’s application of the AVMM or the final
award. Lightning Hockey petitioned the district court to exercise discretionary
review over the CSSP’s determination, but the district court declined.
Lightning Hockey appeals to this court, contending that the district court
abused its discretion.
                                             II.
       Judicial review of CSSP determinations is not required. Instead, the
Settlement Agreement “gives the district court discretion to decide whether it
will review an award at all.” In re Deepwater Horizon, 785 F.3d 1003, 1011 (5th
Cir. 2015). Disturbing the district court’s denial of review is unwarranted
unless we find an abuse of discretion. Holmes Motors, Inc. v. BP Expl. & Prod.,
Inc., 829 F.3d 313, 315 (5th Cir. 2016). And we will find an abuse of discretion
only in limited circumstances. This task does not require us to “examine
whether the CSSP was actually correct.” Claimant ID 100250022 v. BP Expl.
& Prod., Inc., 847 F.3d 167, 170 (5th Cir. 2017). Rather, we consider whether



       4 In addition to the sixth criterion, the accountants further concluded that the second
and seventh criteria were also triggered. The second criterion is triggered when the “total
revenue recorded in any month included in the Benchmark Year(s), Compensation Year or
2011 exceeds 20% of the claimant’s annual revenue for the year which includes that month.”
The seventh criterion is triggered when, “in any given month within the Benchmark Year(s)
or Compensation Year, the variance between that month’s percentage of annual revenues as
compared to that same month’s percentage of annual variable expenses exceeds 8 percentage
points.”
                                              4
    Case: 18-30778    Document: 00514881681    Page: 5   Date Filed: 03/20/2019



                                No. 18-30778
the CSSP’s “decision contradicts or misapplies the Settlement Agreement.” Id.
We ask whether the CSSP decision raises an issue that “is frequently recurring
or has divided” Appeal Panels. Claimant Id 100226366 v. BP Expl. & Prod.,
Inc., 671 F. App’x 940, 941 (5th Cir. 2016). We also consider whether the
determination would “substantially impact administration of the Settlement
Agreement” and whether “the district court’s decision was premised on an
error of law.” Claimant ID 100190818 v. BP Expl. & Prod., Inc., 718 F. App’x
220, 222 (5th Cir. 2018).
      Where a party contests only “the correctness of a [single] discretionary
administrative decision” that involves “no pressing question of how the
Settlement Agreement should be interpreted or implemented,” we have said
that—if “the discretionary nature of the district court’s review is to have any
meaning”—we must affirm. In re Deepwater Horizon, 641 F. App’x 405, 410
(5th Cir. 2016) (citing In re Deepwater Horizon, 785 F.3d 986, 999 (5th Cir.
2015)).
      As restated in Lightning Hockey’s reply brief, the question on appeal is
whether the district court abused its discretion when declining to review the
CSSP’s decision that (1) “incorrectly applied the [AVMM] to Lightning
Hockey’s already matched [profits and losses]” because CSSP accountants
failed to use sound professional judgment; and (2) “incorrectly chose a Fiscal
Year for Lightning Hockey based solely on its hockey season”—which
Lightning Hockey contends stems from “an interpretation inconsistent with
the Settlement Agreement and this Court’s previous rulings.” According to
Lightning Hockey, the CSSP chose a July-June fiscal year, instead of a
January-December fiscal year, because of an improper “ISM revenue driven




                                      5
     Case: 18-30778      Document: 00514881681        Page: 6    Date Filed: 03/20/2019



                                     No. 18-30778
theory.” It contends the CSSP’s errors reduced its award from approximately
$12,466,646 to $782,904. 5
      BP counters that Lightning Hockey failed to raise its first argument
before the CSSP and the district court, and so it is forfeited on appeal. See
Claimant ID 100197593 v. BP Expl. & Prod., Inc., 666 F. App’x 358, 363 (5th
Cir. 2016). Indeed, it appears the argument has been forfeited on appeal
because Lightning Hockey asked the district court to remand to the CSSP “for
further analysis under a January-December AVM[M] analysis.” But, even if
not forfeited, this argument implicates only the application of the Settlement
Agreement, not any pressing question regarding its interpretation. And,
although Lightning Hockey argues that its second argument involves an
incorrect interpretation of the Settlement Agreement, it has not explained
whether the issue is frequently recurring or how it would have a substantial
impact on the Settlement Agreement’s administration. Lightning Hockey does
not suggest that any of these issues have divided CSSP Appeal Panels.
Moreover, we have held that, where possible, the CSSP should adhere to the
claimant’s accounting methods in processing claims, and Lightning Hockey’s
accounting records used a July-June fiscal year. See In re Deepwater Horizon,
858 F.3d at 303–04 (rejecting ISMs in favor of processing revenues when
claimant recorded them).
      At bottom, this appeal presents yet another request to force the district
court to review the CSSP’s application of the Settlement Agreement. See In re
Deepwater Horizon, 641 F. App’x at 406 & n.1 (collecting cases). We reiterate




      5 The larger figure also presumably includes a “risk transfer premium” and “claimant
accounting support” not relevant to this appeal.
                                            6
    Case: 18-30778    Document: 00514881681     Page: 7   Date Filed: 03/20/2019



                                 No. 18-30778
that review of the CSSP’s decisions is not mandatory, and the district court did
not abuse its discretion by declining review here.
      AFFIRMED.




                                       7